DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 11/22/2021.  Claims 1-6, 8, 11-16, 18, and 21 are pending.  Claims 7, 9-10, 17, and 19-20 have been canceled.  Claims 1, 11, and 21 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0022] – The last complete sentence in this paragraph in the initially filed specification was modified to change “SDG” to “SGD” as a result of an objection to “SDG” (see the specification objection to this paragraph in the Office Action filed 11.18/2019).  Even though the objection stated “Additionally, the abbreviation “SDG” appears to be a typographical error, and should be “SGD” instead,” Examiner now questions if “SGD” should be “SGR” instead, because the remainder of the paragraph is directed toward the SGR.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately zero G’s" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately zero" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The initially filed specification does not provide a definition for what “approximately zero” means.
Claim 1 recites the limitation “wherein said microgravity environment is approximately zero G’s” in line 5.  This claim limitation is indefinite.  It is not clear what is meant by “microgravity environment is approximately zero G’s.  What is “approximately zero” G’s? Is it 0.1, 0.2, 0.3, 0.001, 0.002, 0.003, etc. G’s?  If so, where is this disclosed in the initially filed specification?  For examination purposes, and as best understood, the term “approximately zero G’s” will be interpreted as an environment that creates very small gravity, as in a spacecraft in a low earth orbit.
Additionally, claims 2-6 and 8 are rejected because they depend from an indefinite parent claim.
Claim 11 similarly recites the same limitation in line 7 as recited in the rejection of claim 1 hereinabove, and is therefore similarly rejected as in claim 1 hereinabove.
Additionally, claims 12-16 and 18
Claim 21 similarly recites the same limitation in line 7 as are recited in the rejection of claim 1 hereinabove, and is therefore similarly rejected as in claim 1 hereinabove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Dharmaraj; Raju et al., U.S. Patent Application Publication 2017/0197734 A1 (hereinafter called Dharmaraj).
Regarding claim 21, Dharmaraj teaches a method (See e.g., FIGS. 5 & 8) for preventing visual impairment and intracranial hypertension in astronauts comprising:
placing sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) inside of a simulated gravity device (SCD) (See e.g., FIG. 13 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”)
wherein said SGD comprises mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for human occupancy. … HAB 100 is illustrated as a cylindrical capsule with a hull 102 that encapsulates the modules and systems of HAB 100. … Either (or both) of the ends 104-105 of hull 102 may be attached to other modules of a space station.”),
(See e.g., FIG. 1; ¶s [0003] & [0051]),
wherein, as best understood, said microgravity environment is approximately zero G’s (See e.g., FIG. 1; ¶s [0003] & [0051], where the gravity in low earth orbit, where the spacecraft is orbiting, is very small and therefore teaches microgravity environment is approximately zero G’s),
wherein said SGD is rotatable about a central axis (See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD is rotatable at at least one speed (See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
wherein said various forces are dependent on a rotation speed of said SGD (See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber the human occupant is located.  For example, when a crew member is located in the center of the gravity chamber, the force on that crew member, resulting from a gravitational pull, will be different than the force on the crew member located in an area comparable to compartment 203),
(See e.g., FIG. 13 elements 1304),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the width of element 1330 closest to element 1112 teaches at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the bisected section area closest to element 1112 teaches a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the width of element 1330, that includes the two smaller, rounded-edges rectangles, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the bisected section area furthest away from element 1112, that includes the two smaller, rounded-edges rectangles, teaches a second simulated gravity zone is generated),
(See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
wherein said first distance is smaller than said second distance (See e.g., FIG. 13, where, the distance between the bottom width of element 1330, closest to element 1112, and element 1112 is smaller than the distance between the width of element 1330, that includes the two smaller, rounded-edges rectangles, that is furthest away from element 1112, and element 1112, and therefore teaches said first distance is smaller than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said first simulated gravity zone (See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., said second simulated gravity zone is higher than said first simulated gravity zone), and
wherein said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone (See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone); and
configuring said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) so that an astronaut's head is in said first position and an astronaut's body is in said second position (See e.g., FIG. 13 elements 1304, 1302, 1302, & 1330.  Examiner notes that the claim has not given any specifics as to how the sleeping quarters are configured to distinguish them from any other sleeping quarters. Consequently, as long as there are sleeping quarters present, i.e., as cited herein, they are configured as set forth in the claim)
wherein sleeping by an astronaut within said sleeping quarters of the SGD is performed while said SGD is rotating (See e.g., FIG. 1 element 110; ¶ [0054]),
wherein a bed (See e.g., FIG. 13 element 1330) in said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) is configured to have said astronaut's head positioned at said first position in said first simulated gravity zone (See e.g., FIG. 13, where the said first position in said first simulated gravity zone is as cited hereinabove in the instant claim),
wherein said bed (See e.g., FIG. 13 element 1330) in said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) is configured to have said astronaut's body positioned at said second position in said second simulated gravity zone (See e.g., FIG. 13, ),
wherein the astronaut's head is in a position closer to the central axis of the SGD than the astronaut’s body (See e.g., FIG. 13 element 1330), and
wherein the astronaut's intracranial venous pressure is lower than the astronaut's intracranial cerebrospinal fluid pressure which allows for absorption of cerebrospinal fluid into the astronaut's intracranial venous system (See e.g., FIG. 13 element 1330).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 11, 14, 15, and 18 is/are rejected under 35 USC § 103 as being unpatentable over Dharmaraj, and further in view of Vellinger et al., U.S. Patent Application Publication 2017/0029765 A1 (hereinafter called Vellinger).
Regarding claim 1, Dharmaraj teaches a method (See e.g., FIGS. 5 & 8) of providing simulated gravity for manufacturing comprising:
using a simulated gravity device (SGD) (See e.g., FIG. 1 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”) disposed in mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for human occupancy. … HAB 100 is illustrated as a cylindrical capsule with a hull 102 that encapsulates the modules and systems of HAB 100. … Either (or both) of the ends 104-105 of hull 102 may be attached to other modules of a space station.”) to generate a set of simulated gravity zones,
wherein said spacecraft is in a microgravity environment (See e.g., FIG. 1; ¶s [0003] & [0051], where the gravity in low earth orbit, where the spacecraft is orbiting, is very small and therefore teaches a microgravity environment),
wherein, as best understood, said microgravity environment is approximately zero G’s (See e.g., FIG. 1; ¶s [0003] & [0051], where the gravity in low earth orbit, where the spacecraft is orbiting, is very small and therefore teaches microgravity environment is approximately zero G’s),
wherein said SGD rotates about a central axis (See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD contains a functional element (See e.g., FIG. 13 element 1310),
(See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
wherein said various forces dependent on a rotation speed of said SGD (See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber the human occupant is located.  For example, when a crew member is located in the center of the gravity chamber, the force on that crew member, resulting from a gravitational pull, will be different than the force on the crew member located in an area comparable to compartment 203),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the width of element 1330 closest to element 1112 teaches at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the widest width of element 1310, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area furthest away from element 1112, that includes the widest width of element 1310 teaches a second simulated gravity zone is generated),
wherein said first position is different from said second position (See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
wherein said first distance is shorter than said second distance (See e.g., FIG. 13, where, the distance between the bottom width of element 1310, closest to element 1112, and element 1112 is smaller than the distance between the widest width of element 1310, and element 1112, and therefore teaches said first distance is shorter than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
(See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said first simulated gravity zone (See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., 1112, than the first simulated gravity zone, therefore its gravity is stronger than that of the first simulate gravity zone, and therefore teaches said second simulated gravity zone is higher than said first simulated gravity zone), and
wherein said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone (See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone).
positioning said functional element at at least one of a group consisting of:
said first position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said first position and); and
(See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said second position and); and,
performing a function within the functional element of the SGD while said SGD is rotating (See e.g., FIG. 13 element 1310; ¶ [0054])
wherein if said functional element is positioned at said first position, said performing function will be performed at said first simulated gravity zone (See e.g., FIG. 13 element 1310), and
wherein if said functional element is positioned at said second position, said performing function will be performed at said second simulated gravity zone (See e.g., FIG. 13 element 1310).
But Dharmaraj does not teach said SGD contains a manufacturing sub-element; and performing manufacturing within the manufacturing sub-element of the SGD … wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft.
However, Vellinger teaches the SGD (See e.g., TITLE) contains a manufacturing sub-element (See e.g., FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft, e.g., ¶ [0022]); and performing manufacturing within the manufacturing sub-element of the SGD … wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft (See e.g., FIG. 1; ¶s [0022] & [0025], teaches “The reduced gravity biomanufacturing facility 1 comprising a 3D bioprinter 2 and a cell culturing bioreactor 3, is designed to manufacture 3D living tissue in … the fractional gravity environment on the surface of other celestial bodies such as ”).
Examiner notes that in the combination of Dharmaraj and Vellinger, with the manufacturing sub-element positioned at said first position and said second position as set forth in the instant claim, it performs manufacturing as claimed.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj and Vellinger before him, before the effective filing date of the claimed invention, to add to the method of the invention of Dharmaraj the SGD contains a manufacturing sub-element and performing manufacturing within the manufacturing sub-element of the SGD … wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft, as taught in the analogous prior art of Vellinger.  One would have been motivated to make such a combination to achieve the predictable result of allowing faster printing without damaging the cells, proteins, and biomacromolecules from the effects of cavitation, high pressure, or chemical crosslinking agents, as disclosed in Vellinger (See e.g., ¶ [0022]).
Regarding claim 4, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said said SGD includes providing a power sub- element in electrical communication with said spacecraft and coupling power to said SGD (Dharmaraj See e.g., FIG. 17 elements 1720 & 1722; ¶ [0080], “Drive mechanism 1720 is configured to spin a drive gear 1722 to impart rotational movement to outer race 1511. Teeth 1724 on drive gear 1722 mesh with teeth 1514 on outer race 1511 (see FIG. 15A). When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see FIG. 1). Drive mechanism 1720 may comprise an electric motor, a hydraulic motor, a pneumatic motor, or any other actuating device that has a variable rotational speed.”)
Regarding claim 5, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said manufacturing sub-element of the SGD performs 3D printing (Vellinger See e.g., FIG. 1; TITLE).
Regarding claim 8, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said manufacturing sub-element of the SGD operates at gravity ranges between 0 m/s2 and 9.8 m/s2 (Vellinger See e.g., ¶s [0002] & [0006]).
Regarding claim 11, Dharmaraj teaches an apparatus (See e.g., FIG. 1 element 100) of providing simulated gravity comprising:
a simulated gravity device (SGD) (See e.g., FIG. 1 element 110; ¶s [0004], [0053], & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”) disposed in mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for human occupancy. … HAB 100 is illustrated as a cylindrical capsule with a hull 102 that encapsulates the modules and systems of HAB 100. … Either (or both) of the ends 104-105 of hull 102 may be attached to other modules of a space station.”),
wherein said SGD generate a set of simulated gravity zones (See e.g., FIG. 13 elements 1304),
wherein said spacecraft is in a microgravity environment (See e.g., FIG. 1; ¶s [0003] & [0051], where the gravity in low earth orbit, where the spacecraft is orbiting, is very small and therefore teaches a microgravity environment),
wherein, as best understood, said microgravity environment is approximately zero G’s (See e.g., FIG. 1; ¶s [0003] & [0051], where the gravity in low earth orbit, where the spacecraft is orbiting, is very small and therefore teaches microgravity environment is approximately zero G’s),
(See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD contains a functional element (See e.g., FIG. 13 element 1310),
wherein said SGD is rotatable at at least one speed (See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
wherein said various forces are dependent on a rotation speed of said SGD (See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber the human occupant is located.  For example, when a crew member is located in the center of the gravity chamber, the force on that crew member, resulting from a gravitational pull, will be different than the force on the crew member located in an area comparable to compartment 203),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area closest to element 1112 teaches a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the widest width of element 1310, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area furthest away from element 1112, that includes the widest width of element 1310 teaches a second simulated gravity zone is generated),
wherein said first position is different from said second position (See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
wherein said first distance is shorter than said second distance (See e.g., FIG. 13, where, the distance between the bottom width of element 1310, closest to element 1112, and element 1112 is smaller than the distance between the widest width of element 1310, and element 1112, and therefore teaches said first distance is shorter than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said first simulated gravity zone (See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., 1112, than the first simulated gravity zone, therefore its gravity is stronger than that of the first simulate gravity zone, and therefore teaches said second simulated gravity zone is higher than said first simulated gravity zone), and
wherein said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone (See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone);
said functional element
wherein said function element is positioned at at least one of a group consisting of:
(See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said first position and); and
said second position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said second position and); and,
wherein performing a function within the functional element of the SGD while said SGD is performed while said SGD is rotating (See e.g., FIG. 13 element 1310; ¶ [0054]),
wherein if said functional element is positioned at said first position, said performing function will be performed at said first simulated gravity zone (See e.g., FIG. 13 element 1310), and
wherein if said functional element is positioned at said second position, said performing function will be performed at said second simulated gravity zone (See e.g., FIG. 13 element 1310).
But Dharmaraj does not teach said SGD contains a manufacturing sub-element; and manufacturing within the manufacturing sub-element of the SGD is performed … wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft.
However, Vellinger teaches the SGD (See e.g., TITLE) contains a manufacturing sub-element (See e.g., FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft, e.g., ¶ [0022]); and manufacturing within the manufacturing sub-element of the SGD is performed … wherein said manufacturing within the (See e.g., FIG. 1; ¶s [0022] & [0025], which teach the reduced gravity biomanufacturing facility 1 manufacturing 3D living tissue in a reduced gravity environment such as the microgravity environment of an orbiting spacecraft).
Examiner notes that in the combination of Dharmaraj and Vellinger, with the manufacturing sub-element positioned at said first position and said second position as set forth in the instant claim, performs manufacturing as claimed.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj and Vellinger before him, before the effective filing date of the claimed invention, to add to the method of the invention of Dharmaraj a manufacturing sub-element; and manufacturing within the manufacturing sub-element of the SGD is performed … wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft, as taught in the analogous prior art of Vellinger.  One would have been motivated to make such a combination to achieve the predictable result of allowing faster printing without damaging the cells, proteins, and biomacromolecules from the effects of cavitation, high pressure, or chemical crosslinking agents, as disclosed in Vellinger (See e.g., ¶ [0022]).
Regarding claim 14, Dharmaraj, as modified by Vellinger in the rejection of claim 11 hereinabove, further teaches wherein said SGD includes a power sub- element in electrical communication with said spacecraft (Dharmaraj See e.g., FIG. 17 elements 1720 & 1722; ¶ [0080], “Drive mechanism 1720 is configured to spin a drive gear 1722 to impart rotational movement to outer race 1511. Teeth 1724 on drive gear 1722 mesh with teeth 1514 on outer race 1511 (see FIG. 15A). When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see ”).
Regarding claim 15, please refer to the rejections in claim 5 hereinabove.  Claim 15 is an apparatus claim version of claim 5.
Regarding claim 18, please refer to the rejections in claim 8 hereinabove.  Claim 18 is an apparatus claim version of claim 8.


Claims 2, 3, 12, and 13 is/are rejected under 35 USC § 103 as being unpatentable over Dharmaraj, and further in view of Vellinger, and further in view of Barutt, U.S. Patent Application Publication 2002/0074457 A1 (hereinafter called Barutt).
Regarding claim 2, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches said second simulated gravity zone (Dharmaraj please refer to the rejection for the second simulated gravity zone as set forth in claim 1 hereinabove), but neither Dharmaraj nor Vellinger teaches a simulated gravity zone is equal to a gravitational force on Earth.
However, Barutt teaches a simulated gravity zone is equal to a gravitational force on Earth (See e.g., FIGS. 2A & 13; ¶s [0088] & [0133], “Let us assume that there is a 150-pound person indicated at 52, and that the simulated gravitational force is about equal to the force of gravity on earth. … Let us also assume that it is desired that this person 198 should feel a simulated gravitational force equal to that on the earth.”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj, Vellinger, and Barutt before him, before the effective filing date of the claimed invention, to add to the method of the combined invention of Dharmaraj and Vellinger a (See e.g., Barutt ¶ [0021]).
Regarding claim 3, Dharmaraj, as modified by Vellinger and Barutt in the rejection of claim 2 hereinabove, further teaches wherein said providing said SGD includes providing a control sub-element having controls for manipulating an acceleration of said SGD (Dharmaraj See e.g. FIG. 17 element 1720;¶ [0080], “When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see FIG. 1).”).
Regarding claim 12, please refer to the rejections in claim 2 hereinabove.  Claim 12 is an apparatus claim version of claim 2.
Regarding claim 13, please refer to the rejections in claim 3 hereinabove.  Claim 13 is an apparatus claim version of claim 3.


Claims 6 and 16 is/are rejected under 35 USC § 103 as being unpatentable over Dharmaraj, and further in view of Vellinger, and further in view of Gray, U.S. Patent 3,749,332 A (hereinafter called Gray).
Regarding claim 6, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches said manufacturing sub-element of the SGD (Vellinger See e.g., TITLE; FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft, e.g., ¶ [0022]).
But neither Dharmaraj nor Vellinger teaches plant growth occurs … in the SGD.
However, Gray teaches plant growth (See e.g., ABSTRACT; column 3 lines 39-40; column 2 lines 57-59; column 4 lines 11-12) occurs … in the SGD (See e.g., TITLE; column 6 lines 21-22).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj, Vellinger, and Gray before him, before the effective filing date of the claimed invention, to add to the method of the combined invention of Dharmaraj and Vellinger plant growth occurs … in the SGD, as taught in the art of Gray.  One would have been motivated to make such a combination to achieve the predictable result of providing an artificial gravity and atmospheric environment for the occupants of a space vehicle during extended voyages through space, that maintains an earthlike atmosphere allowing the occupants to live in a closed ecological system, growing their own food, as disclosed in Gray (See e.g., column 2 lines 47-62).
Regarding claim 16, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further the SGD (Dharmaraj See e.g., FIG. 1 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.” and Vellinger See e.g., TITLE).
But neither Dharmaraj nor Vellinger teaches plant growth occurs on the SGD.
However, Gray teaches plant growth (See e.g., ABSTRACT; column 3 lines 39-40; column 2 lines 57-59; column 4 lines 11-12) occurs on the SGD (See e.g., TITLE; column 6 lines 21-22).
(See e.g., column 2 lines 47-62).

Response to Arguments
Applicant’s arguments filed 11/11/2021 have been fully considered but they are not persuasive.
On page 10 of the REMARKS, Applicant points to Figure 4 as support for the listed amended limitations.  Examiner respectfully disagrees.  Figure 4 teaches a simulated gravity room (SGR), not a simulated gravity device (SGD) as set forth in the claim limitations.
On pages 10-11 of the REMARKS, Applicant argues “Third, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 21 as being anticipated by Dharmaraj (US 2017/0197734 Al), the Applicant has prepared a chart to illustrate the difference between the claimed invention and Dharmaraj. In Dharmaraj's design (Dharmaraj Fig. 13), the head of the bed is located further from the central axis of the gravity chamber than the foot of the bed, which would be in a higher gravity environment.  Claim 21 states "wherein the astronaut's head is in a position closer to the central axis of the SGD than the astronaut's body". Reconsideration is respectfully requested.”  Examiner respectfully disagrees.  The limitation in line 27 of claim 21 begins by reciting “configuring said sleeping quarters”.  Consequently, as long as the sleeping quarters of Dharmaraj contains all of the required pieces of what is being astronaut’s head in a position closer to the central axis of the SGD than the astronaut’s body, as required by the instant claim.
On pages 11-13 in the REMARKS, Applicant argues “In other words, if the microgravity environment of the spacecraft is 0 G’s, thn Vellinger performs manufacturing at 0 G’s (i.e., same as microgravity of the spacecraft). Claim 1 of the instant application, as currently amended, requires a different (and higher) G force than the spacecraft. The claim 1 amendment reads, “wherein said manufacturing within the manufacturing sub-element of the SGD is performed at a higher G force than the microgravity environment of said spacecraft”.”  Applicant also discusses at length his interpretation of how the prior art of Vellinger teaches “a reduced gravity environment” and how Vellinger describes “benefits of lower gravitational forces” and references paragraphs [0025], [0026], and [0028] of Vellinger to support is his argument.  Examiner respectfully disagrees.  In view of the instant claim requirements, the manufacturing within the manufacturing sub-element of the SGD is only required to perform at a higher G force than the microgravity environment of the spacecraft.  Paragraph [0025] of Vellinger teaches “The reduced gravity biomanufacturing facility 1 comprising a 3D bioprinter 2 and a cell culturing bioreactor 3, is designed to manufacture 3D living tissue in … the fractional gravity environment on the surface of other celestial bodies such as Earth's moon (1.622 meters/second/second or about one-sixth Earth's gravity) or Mars (3.711 meters/second/second or about one-third Earth's gravity).”  Consequently, both 1.622 meters/second/second and 3.711 meters/second/second are at a higher G force than the microgravity environment of the spacecraft.  Examiner further notes that the prior art of Dharmaraj teaches that the two chambers rotate at a different speed under a given set of parameters (Dharmaraj See e.g., [0062]).  Consequently, this feature makes it all the more obvious that, in the combination Dharmaraj and Vellinger, a different G force is achieved in the manufacturing sub-element than that of the spacecraft.
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
04 December 2021



/Nicholas McFall/Primary Examiner, Art Unit 3644